Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154899(68)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ELECTRIC STICK, INC.,                                                                                     Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
                                                                     SC: 154899
  v                                                                  COA: 327421
                                                                     Wayne CC: 14-003564-CK
  PRIMEONE INSURANCE COMPANY,
            Defendant-Appellee,
  and
  KAPLANI INSURANCE AGENCY, INC.,
             Defendant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed of submitted on or before January 18, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 13, 2017
                                                                               Clerk